internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------- -------------------------------- ---------------------- ------------------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc ita b05 plr-143876-12 date april legend tribe x llc state -------------------------------- ------------------------ --------------------------------- ------------------------ ------------------------------------------------------------ ------------- assets ---------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- y interests --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- dear --------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling on certain tax consequences and reporting requirements of a proposed transaction facts the tribe is a federally recognized indian_tribe the tribe obtained for x a charter as a corporation organized under section of the indian reorganization act of u s c plr-143876-12 x intends to issue y interests in x to llc a limited_liability_company formed under the laws of state in exchange for assets this will enable x to have an immediate investment portfolio subsequently x intends to issue additional y interests to u s persons that are accredited investors in exchange for cash in a private offering exempt from registration under the securities act of as amended the proceeds of the private offering will be utilized to fund additions to x’s investment portfolio x represents that llc and the accredited investors collectively the investors will include non- members of the tribe x will enter into an investment management agreement with one or more investment managers to manage x’s investment portfolio the investment manager may issue on behalf of x additional y interests to new investors x will pay the investment manager an annual incentive fee based upon increases in the net asset value of the portfolio or such other fee as may be agreed to between x and the investment manager in addition x will retain the services of a management company to calculate the net asset value of the investment portfolio at the end of each month as well as to perform investor relations and other administrative services associated with managing x the y interests will entitle the investors to receive subject_to x’s need for funds for investment purposes annual distributions consisting of a share of x’s earnings_and_profits an investor may subject_to the investment manager’s approval redeem any or all of its y interests for their net asset value at the end of any month rulings requested the tribe on behalf of x requests the following rulings when the tribe issues y interests in x to the investors x will continue to share the same tax status as the tribe x the tribe and the investors will not incur any income_tax_liability or reporting obligations when x generates earnings from the investment portfolio but makes no distributions distributions from x to the investors will be treated in the same manner as distributions from a taxable c_corporation must be reported as ordinary_income and if the distributions are made out of x’s earnings_and_profits x must report such distributions as dividends and issue a form 1099-div if x cancels or redeems the investors’ y interests in exchange for cash x must report the transaction as a sale_or_exchange of a capital_asset and issue a form b law and analysis plr-143876-12 the internal_revenue_code prescribes the classification of various organizations for federal tax purposes whether an organization is an entity separate from its owners for federal tax purposes is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 of the income_tax regulations thus the fact that x is a legal entity for certain purposes is not determinative of whether x is regarded as a separate_entity from the tribe for federal tax purposes similarly the fact that the proposed transaction does not give rise to a new entity for local law is not determinative of whether the proposed transaction would result in the creation of a separate_entity for federal tax purposes sec_301_7701-1 provides that an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state similarly tribes incorporated under section of the indian reorganization act of as amended u s c or under sec_3 of the oklahoma indian welfare act as amended u s c are not recognized as separate entities for federal tax purposes federally recognized indian tribes are not subject_to federal_income_tax and tribes incorporated under section of the indian reorganization act of as amended share the same tax status as the tribe see 411_us_145 ndollar_figure see also revrul_94_16 1994_1_cb_19 revrul_81_295 1981_2_cb_15 sec_301_7701-1 provides that a joint_venture or other contractual arrangement may create a separate_entity for federal tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is generally determined under sec_301_7701-2 and sec_301_7701-3 for organizations that are not classified as trusts sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that a newly formed domestic eligible_entity with two or more members is a partnership for federal tax purposes unless the entity elects to be an association taxed as a corporation sec_7701 of the code provides that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not a corporation trust or estate a partnership exists for federal tax purposes when two or more persons join together to carry on a trade_or_business and share in the profits and losses of that trade_or_business 327_us_280 pincite the primary inquiry is whether considering all of the facts the parties in good_faith and acting with a business plr-143876-12 purpose intended to join together in the present conduct of a business_enterprise 337_us_733 the following factors none of which is conclusive provide evidence of the parties' intent the agreement of the parties and their conduct in executing its terms the contributions if any which each party has made to the venture the parties' control_over income and capital and the right of each to make withdrawals whether each party was a principal and co-proprietor sharing a mutual proprietary interest in the net profits and having an obligation to share losses or whether one party was the agent or employee of the other receiving for his services contingent_compensation in the form of a percentage of income whether business was conducted in the joint names of the parties whether the parties filed federal partnership returns or otherwise represented to respondent or persons with whom they dealt that they were joint venturers whether separate books of account were maintained for the venture and whether the parties exercised mutual control_over and assumed mutual responsibilities for the enterprise luna v commissioner t c pincite sec_701 provides that a partnership as such shall not be subject_to the income_tax imposed by chapter and that persons carrying on business as partners shall be liable for income_tax only in their separate or individual capacities sec_702 provides that in determining his income_tax each partner shall take into account separately his distributive_share of the partnership's income conclusions because under sec_301_7701-1 x is not recognized as an entity separate from the tribe for federal tax purposes x will continue to share the same tax status as the tribe in particular for federal tax purposes x is not a corporation and cannot issue interests pay dividends or redeem interests in its own capacity consequently for federal tax purposes the proposed transactions are considered to be between the tribe and the investors under sec_301_7701-1 and sec_301_7701-3 and the analysis of tower culbertson and luna the proposed transactions will result in the formation of a partnership for federal tax purposes between the tribe and the investors pursuant to sec_702 the investors must take into account separately their distributive shares of the partnership’s income whether or not distributed the partnership must comply with all reporting requirements applicable to partnerships because the proposed transactions will result in the formation of a partnership we do not reach the other requested rulings except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-143876-12 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jeffrey t rodrick senior technician reviewer branch office_of_chief_counsel income_tax accounting enclosures copy of this letter copy of this letter for sec_6110 purposes
